Citation Nr: 1444081	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  11-29 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Whether the appellant's character of discharge is a complete bar to eligibility for VA compensation benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The appellant served from August 2006 to June 2010.  He was discharged under other than honorable conditions.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision issued in December 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The appellant requested but failed to report for a videoconference hearing before the Board in January 2013.  He provided no explanation for his failure to report and his hearing request is considered withdrawn.  See 38 C.F.R. § 20.702(d) (2013).

The record before the Board includes a paper claims file as well as electronic records maintained in Virtual VA paperless claims processing system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The issue before the Board is whether the appellant's character of discharge for his period of service from August 2006 to June 2010 is a bar to eligibility for VA compensation benefits. 

Relevant Law

An individual seeking VA benefits must first establish status as a veteran.  Holmes v. Brown, 10 Vet. App. 38, 40 (1997).  The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).

A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a) (2013).  A discharge issued under honorable conditions is binding on VA. 38 C.F.R. § 3.12(a).  

There are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c) and regulatory bars listed in 38 C.F.R. § 3.12(d). 

As to the statutory bars, benefits are not payable where the former service member was discharged or released under one of the following conditions: (1) As a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) By reason of the sentence of a general court-martial; (3) Resignation by an officer for the good of the service; (4) As a deserter; (5) As an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) By reason of a discharge under other than honorable conditions issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days (with specified exceptions to this condition).  38 C.F.R. § 3.12(c).

A person discharged under conditions other than honorable on the basis of an AWOL period of at least 180 days is barred from receipt of VA benefits unless such person demonstrates to the satisfaction of the Secretary that there are compelling circumstances to warrant such prolonged unauthorized absence.  38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(c)(6).

The following factors will be considered in determining whether there are compelling circumstances to warrant the prolonged unauthorized absence: (1) Length and character of service exclusive of the period of prolonged AWOL (Service exclusive of the period of prolonged AWOL should generally be of such quality and length that it can be characterized as honest, faithful, and meritorious and of benefit to the Nation.); (2) Reasons for going AWOL (Reasons which are entitled to be given consideration when offered by the claimant include family emergencies or obligations, or similar types of obligations or duties owed to third parties.  The reasons for going AWOL should be evaluated in terms of the person's age, cultural background, educational level, and judgmental maturity.  Consideration should be given to how the situation appeared to the person himself, and not how the adjudicator might have reacted.  Hardship or suffering incurred during overseas service, or as a result of combat wounds of other service-incurred or aggravated disability, is to be carefully and sympathetically considered in evaluating the person's state of mind at the time the prolonged AWOL period began.); and (3) a valid legal defense exists for the absence which would have precluded a conviction for AWOL.  (Compelling circumstances could occur as a matter of law if the absence could not validly be charged as, or lead to a conviction of, an offense under the Uniform Code of Military Justice.) 38 C.F.R. § 3.12(c)(6)(i-iii).

VA regulations further provide that a discharge or release because of one of the following offenses is considered to have been issued under dishonorable conditions: (1) acceptance of an undesirable discharge to escape trial by general court martial; (2) mutiny or spying; (3) an offense involving moral turpitude (including, generally, conviction of a felony); (4) willful and persistent misconduct (this includes a discharge under "other than honorable conditions", if it is determined it was issued because of willful and persistent misconduct.  A discharge because of a minor offense, however, will not be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious); (5) homosexual acts involving aggravating circumstances or other factors affecting the performance of duty.  38 C.F.R. § 3.12(d).

A discharge or release from service under one of the conditions specified in 38 C.F.R. § 3.12 is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12(b).  According to 38 C.F.R. § 3.354(a), definition of insanity, an insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(b) provides when a rating agency is concerned with determining whether a appellant was insane at the time he committed an offense leading to his court-martial, discharge or resignation (38 U.S.C. § 5303(b) ), it will base its decision on all the evidence procurable relating to the period involved, and apply the definition in paragraph (a) of this section.

Insanity is a defense to all statutory and regulatory bars, while compelling circumstances is only a defense to the statutory bar involving an AWOL period of at least 180 days.

The Court has described the definition of insanity under 38 C.F.R. § 3.354(a) as "expansive." Stringham v. Principi, 3 Vet. App. 560, 561 (1992).  An insane person is one who, while not mentally defective or constitutionally psychopathic, exhibits a more or less prolonged deviation from his normal method of behavior, interferes with the peace of society, or who has so departed (become antisocial) from the accepted standards of the community as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a). 

In order for a person to be found to have been insane at the time of committing the offense, the insanity must be such that it legally excuses the acts of misconduct.  Additionally, there must be a causal connection between the insanity and the misconduct in order to demonstrate that a claimant's other than honorable discharge should not act as a bar to the grant of veterans' benefits.  Cropper v. Brown, 6 Vet. App. 450 (1994).

Insanity need only exist at the time of the commission of the offense leading to the person's discharge, and there is no requirement of a causal connection between the insanity and the misconduct.  Struck v. Brown, 9 Vet. App. 145 (1996).

Discussion

A DD Form 214 reflects the appellant's period of duty concluded with a character of discharge as under other than honorable conditions.  The narrative reason for separation was listed as misconduct.  Dates of time lost during this period included 9 days from January 5 to 13, 2010, 24 days from August 4 to 27, 2009, and 59 days from January 22 to March 21, 2009.

The appellant's DD 214 also reflects that he served with the U.S. Marines Corps and was deployed for 9 months and 25 days to Iraq.  His military occupational specialty was field artillery cannoneer.  

The appellant was diagnosed as having PTSD and related insomnia, in service, and was treated for these conditions while in service.  

The appellant submitted a VA form 21-526 in August 2010 seeking service connection for bilateral hearing loss, tinnitus and PTSD.  

The RO issued a decision a decision in December 2010 finding that (1) the appellant's other than honorable discharge for his service from August 2006 to June 2010 is considered dishonorable for VA purposes, and (2) a statutory bar to VA benefits does not exist and eligibility to health care for any disability incurred or aggravated by active service, under 38 U.S.C. Chapter 17, for the same period is established.  It noted that the appellant had received three non-judicial punishments (NJP) during service.  The first NJP was for making a false official statement and sleeping at his post while on duty as a sentinel in Al Taqaddum, Iraq on August 2, 2007, another was for a period of AWOL from January 5, 2010, through January 14, 2010, and one for AWOL for a period from March 7, 2010, through March 15, 2010.  He received summary court martial for AWOL for a period from January 22, 2009, through March 22, 2009, AWOL for a period from April 6, 2009, through April 13, 2009, and wrongful use of marijuana on March 23, 2009.  Punishment included confinement of 30 days, served August 4, 2009, through August 26, 2009.  

The RO explained that per 38 C.F.R. § 3.12(c) (6) (iii) the period of confinement from August 4, 2009, through August 26, 2009, is not considered evidence of misconduct or a period of AWOL for VA's decision.  Nonetheless, the RO found the appellant's service was characterized by willful and persistent misconduct.  It cited to 3 periods of AWOL, the longest being 59 days, making a false report and sleeping on guard duty as constituting willful and persistent misconduct.  It thus found his service from August 2006 to June 2010 to be dishonorable.  

The appellant filed a notice of disagreement, arguing that his service should not be considered dishonorable because he worked hard for the Marine Corps and his unit, despite having had "one small lapse in judgment."  He stated that when he used marijuana in March 2009 he was trying to regulate his sleep.  He noted that thereafter he was referred for PTSD evaluation and treatment in service, and that he was diagnosed with and medicated for PTSD and related sleep disorder in service based on his experiences in the Al-Anbar province of Iraq.  He explained that he then had a hard time working in the Marine Corps while being on antidepressants and other prescribed medications.  He stated he had little understanding of the legal system and relied on his legal counsel's advice in pleading guilty to using marijuana.  He felt that he was treated more like a criminal than a service member suffering from PTSD due to service in Iraq.  He reported that after he was released from the brig he looked forward to rejoining his old unit.  Even though he was reduced in rank, he believed he could help the younger marines with whom he was interacting because of his occupational knowledge and experience in the Marine Corps.  He pointed out that he was discharged just two months short of his original discharge date.  Since discharge, he has had a difficult adjustment to civilian life, with a tough employment search.  He believes he is hindered in getting a job due to hearing loss, tinnitus and PTSD that are due to service, in combination with the nature of his discharge.  He argues that he was not a bad marine or a criminal, but a person who made a mistake.   He closed by stating that since he served his country in a time of need, he should not be forgotten.

In the statement of the case (SOC), the RO continued the denial of the claim, finding that the character of the claimant's discharge was a bar to VA benefits.  It noted that there was no evidence that the appellant was insane at the time of his offenses that resulted in willful and persistent misconduct.  

In his VA form 9, the appellant argued that the misconduct was perpetrated during and after his time in Iraq.  He stated that he never caused trouble beforehand.  He submitted a May 2010 report from his in-service treating psychologist which provided a detailed summary of his treatment in service.  

In her May 2010 report, the psychologist indicated that the appellant was referred by his Battalion Aid Station to Deployment Behavioral Mental Health, Camp Pendleton, in April 2009, based on daily vomiting, lethargy and being unable to sleep.  He was noted to present Combat Operational Stress Reactions in the 3 clusters of re-experiencing, hyper-arousal, and emotional numbing/avoidance.  He denied mental health problems prior to service.  The DSM-IV diagnosis was Axis I: PTSD, Insomnia related to Axis I, Axis V: GAF 65.  The psychologist assessed the appellant's industrial and military impairment as moderate and his civilian performance impairment as moderate as well.  It was noted that the appellant was seen in treatment 1 to 2 times per month and was medicated with Celexa for depressive symptoms as well as Ambien and later Trazodone for sleep impairment.  The psychologist observed that the appellant had kept every appointment and was very compliant with his treatment.  The psychologist opined that PTSD and Primary Insomnia did not exist prior to entry into service.  She further opined that the appellant had received the maximum benefit of military medical treatment, was fully competent at the time to be discharged into his own custody, and was mentally competent at the time to handle his own financial affairs.  

The appellant's representative argued in June 2014 that the appellant was insane as defined by VA at the time of his offenses.  He also argues that the appellant's acts were not misconduct but in fact were manifestations of his in-service diagnosed and treated PTSD and sleep disorder, therefore he should not be considered to have committed willful and persistent misconduct.  He argues that the appellant's actions were actually triggered by his PTSD, and PTSD may have contributed to his not understanding the nature or consequences of his acts, to include not knowing that what he was doing was wrong.  The representative stated that it appeared to him, a layperson, that the PTSD was the catalyst for the misconduct.  He also noted that there was no medical opinion as to the mental health issue that appears critical to this case, and argued that such was necessary.  

In reviewing a somewhat similar factual scenario, the United States Court of Appeals for Veterans Claims (Court) has directed that the VA's duty to assist the appellant includes affording him a psychiatric evaluation which addresses the appellant's mental state 'during the time frame surrounding the commission' of the offenses for which he was given the under other than honorable conditions discharge that constitutes the current potential bar to VA benefits.  Gardner v. Shinseki, 22 Vet. App. 415, 422-23 (2009).  

The appellant has not been afforded a VA psychiatric examination to determine his mental state at the time of his commission of the multiple offenses for which he was given an under other than honorable conditions discharge.  In light of the above cited authorities, the appeal should also be remanded in order to afford him a psychiatric examination.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for a VA examination with a psychiatrist or psychologist, to determine whether he was insane under VA regulations at the time of his periods of AWOL, when he used marijuana in service and when he fell asleep on guard duty.

The claims file including a copy of this remand and any pertinent records in Virtual VA, must be made available to, and be reviewed by, the examiner.  The examiner should indicate such review in the examination report or in an addendum.

After the examination, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that:

(i) The appellant's periods of AWOL or his other aforementioned behaviors related to his 'misconduct' were the result of his acquired psychiatric disability of PTSD and/or related sleep disorder;

(ii) A psychiatric disability caused a prolonged deviation from the appellant's normal behavior at the time of the offenses; or

(iii) Interfered with the peace of society at the time of his offenses; or

(iv) Caused him to so depart from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides at the time of his offenses.

The examiner should provide a rationale for these opinions.  If the examiner is unable to provide an opinion without resort to speculation, he or she must explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the appellant is competent to report symptoms, and that the appellant's reports must be considered in formulating the requested opinion. 

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If the claim remain denied, a supplemental statement of the case should be provided to the appellant and his representative.  After the appellant has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



